Name: 80/237/Euratom: Council Decision of 18 February 1980 on the setting up of an 'ad hoc' Advisory Committee on the Reprocessing of Irradiated Nuclear Fuels
 Type: Decision
 Subject Matter: electrical and nuclear industries;  EU institutions and European civil service
 Date Published: 1980-02-26

 Avis juridique important|31980D023780/237/Euratom: Council Decision of 18 February 1980 on the setting up of an 'ad hoc' Advisory Committee on the Reprocessing of Irradiated Nuclear Fuels Official Journal L 052 , 26/02/1980 P. 0009 - 0010 Finnish special edition: Chapter 15 Volume 2 P. 0224 Greek special edition: Chapter 12 Volume 2 P. 0034 Swedish special edition: Chapter 15 Volume 2 P. 0224 Spanish special edition: Chapter 12 Volume 3 P. 0204 Portuguese special edition Chapter 12 Volume 3 P. 0204 COUNCIL DECISION of 18 February 1980 on the setting up of an "ad hoc" Advisory Committee on the Reprocessing of Irradiated Nuclear Fuels (80/237/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the draft Decision submitted by the Commission, Whereas the Commission has submitted to the Council a communication, "Points for a Community strategy on the reprocessing of irradiated nuclear fuels", HAS DECIDED AS FOLLOWS: Sole Article An ad hoc Advisory Committee on the Reprocessing of Irradiated Nuclear Fuels is hereby set up, with terms of reference as set out in the Annex hereto. The Committee shall be composed of experts from public bodies and from undertakings concerned with the various aspects of reprocessing referred to in the Commission communication, three experts being appointed by the Government of each Member State and three representatives by the Commission. The Committee shall elect its own chairman. Secretariat services shall be provided by the General Secretariat of the Council. The Committee may, by common consent, call upon the services of experts from non-member States and from undertakings in non-member States in an advisory capacity. Done at Brussels, 18 February 1980. For the Council The President G. MARCORA ANNEX Terms of reference of the "ad hoc" advisory Committee on the Reprocessing of Irradiated Nuclear Fuels A. The tasks of the Committee shall be: 1. to analyze the reprocessing situation in the Community as regards the trend both of requirements and of available capacity, and to prepare a comprehensive report ; due account is to be taken in this analysis of work already carried out; 2. to collect information on the interim storage capacity which will be required pending medium-term reprocessing of fuel elements and to note the problems raised in this connection; 3. to examine whether and how to promote the development of the industrial capacity required in the Community and to facilitate the coordination of measures between the partners concerned, having due regard for legal provisions and industrial arrangements already obtaining; 4. to consider, with regard to industrial processing capacity, the desirability and feasibility of utilizing all relevant provisions of the Euratom Treaty, particularly with a view to facilitating convergence of the interests of promoters and users. B. Not later than one year after the date on which it is set up, and taking into account inter alia the results of the INFCE as seen by the Member States, the Committee will forward to the Commission a report, which the Commission will pass on to the Council accompanied, if appropriate, by suitable proposals.